Citation Nr: 1035476	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at St. Joseph's Hospital, in Syracuse, New York, from 
May 15, 2002 to May 17, 2002.


REPRESENTATION

Veteran represented by:	United Spinal Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 
1971.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from administrative decisions issued in May 
2002 by the VAMC in Canandaigua, New York.  Subsequently, in July 
2002, the Syracuse, New York VAMC, reviewed the Veteran's claim 
and found that a VA facility was available to provided treatment.

In August 2009, the Veteran and his spouse testified during a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge (AVLJ) at the VA Regional Office in Buffalo, New York; 
a copy of the transcript is in the record.

In November 2009, the Board remanded the issue on appeal for 
further development.


FINDINGS OF FACT

1.  The Veteran received treatment at St. Joseph's Hospital from 
May 15, 2002 to May 17, 2002, for a service-connected disability 
for which he is totally disabled.  

2.  Treatment was not authorized in advance by VA. 

3.  Medical evidence and opinion reflect that the Veteran's 
condition had stabilized by May 15, 2002; and that the Veteran 
could have been safely transferred to a VA facility that was 
feasibly available on May 15, 2002. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred at St. Joseph's Hospital, in Syracuse, New 
York, from May 15, 2002 to May 17, 2002, are not met.  38 
U.S.C.A. §§ 1703, 1728 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120, 17.121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).  However, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  Notably, the 
final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.
VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the MAS).  See 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Here, in the May 2002 decision letter, the VAMC notified the 
Veteran that it had denied payment of the medical expenses 
incurred after his transfer from the A. L. Lee Memorial Hospital, 
because it had been determined that his medical condition had 
been stabilized to the point where he could have been, and should 
have been, transferred to a VA facility.  In a post-decision 
letter dated in February 2005, the VAMC informed that Veteran 
that to substantiate his claim that he need to provide evidence 
tending to show that a VA facility was not available and of what 
VA's responsibilities were.  Although this notice was incomplete 
and given after the initial denial, the Board finds that such 
defect in VA notice does not constitute prejudicial error because 
the evidence shows actual knowledge on the part of the Veteran 
and his representative as demonstrated during the videoconference 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Further, in the supplemental statement of the case issued in 
December 2009, VA readjudicated the claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal decided herein.  Any such error is deemed harmless and 
does not preclude appellate consideration of the issue on appeal.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how the 
defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  Pertinent private treatment records, VAMC administrative 
records and opinions, and a hearing transcript are associated 
with the record.  This hearing focused on the elements necessary 
to substantiate the claim and the Veteran, through his and his 
spouse's testimony and his representative's statements, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  In particular, 
his spouse testified that the Veteran was transferred by 
ambulance to St. Joseph's Hospital after he had been stabilized 
and the Veteran indicated that he had asked the VA cardiologist 
for a statement justifying his transfer to St. Joseph's Hospital 
instead of the Syracuse VAMC and he refused.  As such, the Board 
finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the AVLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) (2009).  

Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran and his 
representative.  In compliance with the Board's November 2009 
remand, the VAMC included in the file a memorandum regarding the 
geographic accessibility of the nearest VA medical facility 
and/or outpatient clinic to the Veteran's residence and the hours 
of operation.  In light of the above, there is no indication that 
there is additional existing evidence to obtain or development 
required to create any additional evidence to be considered in 
connection with the appeal.  Given the foregoing, the Board finds 
that the VA has substantially complied with the Board's previous 
remand with regard to the appeal decided herein.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  

In sum, the Board also finds that there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication and, therefore, the 
Board can adjudicate the claim decided herein based on the 
current record.  

II. Analysis

The Veteran is seeking payment of unauthorized medical expenses 
incurred for treatment at St. Joseph's Hospital from May 15, 2002 
to May 17, 2002.

In this case, the Veteran admits that prior authorization for 
payment of the medical services provided to him at St. Joseph's 
Hospital was not obtained and VA records reflect that notice was 
received from the private hospital that the Veteran had been 
admitted at 6:00 a.m. on May 15, 2002 for chest pain without 
preauthorization for cardiac care.  38 U.S.C.A. § 1703; 38 C.F.R. 
§§ 17.52, 17.53, 17.54.  

In the absence of prior appropriate authorization under 38 C.F.R. 
§§ 17.53 and 17.54, in order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a non-
VA facility, a claimant must show:

      (a) The care and services rendered were either:

      (1) for an adjudicated service-connected disability, 
or

(2) for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 
17.48(j)); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand would not 
have been reasonable.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 
49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Under the statutory provisions, effective October 10, 2008, the 
term "emergency treatment" means medical care or services 
furnished, in the judgment of the Secretary (a) when VA or other 
Federal facilities are not feasibly available and an attempt to 
use them beforehand would not be reasonable; (b) when such care 
or services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health; 
and (c) until such time as the Veteran can be transferred safely 
to a VA facility or other Federal facility and such facility is 
capable of accepting such transfer.  See 38 U.S.C.A. § 
1725(f)(1).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the 
provisions of 38 C.F.R. § 17.53, a VA facility may be considered 
as not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel involved, 
or the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  38 
C.F.R. §§ 17.52, 17.53. 

Based on the above and the evidence of record, the Board 
concludes that the Veteran's claim must be denied.  Here, the 
Veteran is in receipt of a total disability rating from a 
service-connected disability-diabetes mellitus Type 2, with 
coronary artery disease, peripheral neuropathy of both lower 
extremities and erectile dysfunction-accordingly, the first 
provision of 38 U.S.C.A. § 1728 has been met.  

The record also reflects that the Veteran sustained an acute 
anterolateral wall myocardial infarction on May 12, 2002 and was 
taken by ambulance to a local hospital, the A. L. Lee Memorial 
Hospital, for treatment.  As the Veteran's wife testified, after 
he was stabilized, the Veteran was transferred by ambulance on 
May 15, 2002, to St. Joseph's Hospital, where he underwent 
cardiac catheterization, coronary arteriography, left 
ventriculography, and coronary angioplasty.  

During his hearing, the Veteran argued that, contrary to the 
VAMC's finding that VA facilities were feasibly available at that 
time, the closest VA facility closes at night and was not 
available to him on May 15, 2002.  In a December 2002 memorandum 
to the file, the VA utilization management nurse at the Syracuse 
VAMC agreed that the closest VA facility to the Veteran's 
residence was the Oswego Clinic, whose hours of operation are 
from 8 a.m. to 4:30 p.m., Monday through Friday.  Therefore, the 
Veteran was taken to the local hospital, A. L. Lee Memorial 
Hospital, for treatment as VA was not available for dates of 
service, May 13, 2002 to May 15, 2002.  As such, the Veteran's 
claim for reimbursement for the treatment received at this local 
hospital was authorized by VA.  However, the Veteran was later 
transferred to St. Joseph's Hospital on May 15, 2002 after his 
condition was stabilized.  St. Joseph's Hospital is located 
1.6 miles away from the Syracuse VAMC, which, as a medical 
center, operates 24 hours a day, 7 days a week.  The Syracuse 
VAMC's emergency department also operates 24 hours a day, 7 days 
a week.  Obviously, the Veteran was stable for transfer as he was 
transferred to St. Joseph's Hospital in Syracuse even though the 
Syracuse VAMC was geographically accessible being only 1.6 miles 
away from St. Joseph's Hospital. 

Based on both the lay and medical evidence in this case, the 
Board concludes that the preponderance of the evidence is against 
a finding that the Veteran was still in a state of medical 
emergency on May 15, 2002, such that he could not have been 
safely transferred to a VA or Federal facility.  Moreover, a VA 
facility-the Syracuse VAMC-was available for the Veteran to be 
transferred to on May 15, 2002.  Thus, the Veteran has not met 
all the criteria under the statute and the regulation for 
entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a non-VA facility, and the claim must be 
denied.  See Zimick, 11 Vet. App. at 49; 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
incurred at St. Joseph's Hospital, from May 15, 2002 to May 17, 
2002 is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


